Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “A chemically prestressed, plate-shaped glass article, comprising: a glass with a composition comprising SiO2, Al2O3, and Li2O; and a set-drop strength, given as drop height in cm, where the drop height is given as a mean value from 15 samples, from 50 to 150 with use of a grit of #60.” The limitation regarding the set-drop strength is indefinite.
Claim 1 is directed to an article, namely a plate-shaped glass article. Applicant is seeking protection for an article. However, the test in the claim requires 15 articles to be produced and tested. It is not clear how one should evaluate the scope of claim 1 given the disconnect between the number of articles recited (an) and the number of tests (15).
For example, if one were to produce a single glass article which satisfied all the limitations of claim 1 other than the set-drop strength, and sell the single glass article to a consumer who then used the single glass article how would the manufacturer and consumer determine if they were making using, 
Claims 2-9 are rejected for their dependency from claim 1.
Regarding claim 10, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “a sum total of a content of Al2O3 and SiO-2 between at least 75 and at most 92”, and the claim also recites “preferably at most 90” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 11 and 12 are rejected for their dependency from claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez et al. (US 2015/0030840).
Regarding claims 10, Gomez teaches a glass composition comprising:
Composition
Paragraph 17, ranges
Table 2 Ex b
SiO--2
50-70 mol%
65.7 mol% (61.78 wt%)
Al2O3
5-15 mol%
12.3 mol%  (21.64 wt%)
B2O3
0-7 mol%
0.1 mol% (0.12 wt%)
Li2O
2-15 mol%
7 mol% (3.61 wt%)
Na2O
0-20 mol%
4.6 mol% (4.92 wt%)

These values would further provide for an exemplary embodiment with a combined amount of Al2O3 + SiO2- = 83.02 wt%. 
Regarding claim 12, Gomez teaches a glass composition as above for claim 10. Gomez further does not teach the inclusion of any coloring agents or refining agents, therefore there are none present in the glass of Gomez.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (US 2015/0030840).
Regarding claims 1 and 5-9, Gomez teaches a chemically prestressed glass article, which may be a cover plate (i.e. plate-shaped), display window, display screen, touch screens and the like (Gomez para 31) comprising SiO2, Al2O3, and Li2O (Gomez para 17). The glass has a thickness of less than 2 mm (Gomez para 17) with a sodium depth of layer (DoL) of 50-290 µm and a potassium DoL of 5-20 µm (Gomez para 21-23). As the glass composition, thickness, and both DoL overlap with the claimed features, it would necessarily follow that the glass of Gomez also has a set-drop strength. Further, one of 
Regarding claim 2, Gomez teaches a glass composition comprising:
Composition
Paragraph 17, ranges
Table 2 Ex b
SiO--2
50-70 mol%
65.7 mol% (61.78 wt%)
Al2O3
5-15 mol%
12.3 mol%  (21.64 wt%)
B2O3
0-7 mol%
0.1 mol% (0.12 wt%)
Li2O
2-15 mol%
7 mol% (3.61 wt%)
Na2O
0-20 mol%
4.6 mol% (4.92 wt%)

These values would further provide for an exemplary embodiment with a combined amount of Al2O3 + SiO2- = 83.02 wt%. 

Regarding claim 4, Gomez teaches a glass composition as above for claim 10. Gomez further does not teach the inclusion of any coloring agents or refining agents, therefore there are none present in the glass of Gomez.
Regarding claims 3 and 11, Gomez teaches a glass composition comprising:
Composition
Paragraph 17, ranges
SiO--2
50-70 mol%
Al2O3
5-15 mol%
B2O3
0-7 mol%
2O
2-15 mol%
Na2O
0-20 mol%
K2O
0-10 mol%
MgO
0-5 mol%
CaO
None
SrO
None
ZnO
None
P--2O5
0-10 mol%
ZrO2 
None

It is noted that the mol% provided by Gomez would be expected to overlap with the wt% proportions claimed, as shown above for claims 2 and 10.
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the compositional proportions taught by Gomez overlaps with the instantly claimed compositional proportions and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/11/22